Name: Commission Regulation (EC) No 1111/97 of 18 June 1997 amending Regulation (EC) No 1234/96 as regards the forecast balance for the supply to the Canary Islands of cereal products and glucose
 Type: Regulation
 Subject Matter: beverages and sugar;  regions of EU Member States;  trade;  plant product
 Date Published: nan

 19 . 6 . 97 ( ENl Official Journal of the European Communities No L 162/ 15 COMMISSION REGULATION (EC) No 1111/97 of 18 June 1997 amending Regulation (EC) No 1234/96 as regards the forecast balance for the supply to the Canary Islands of cereal products and glucose THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas the forecast supply balance in cereals for the Canary Islands is established by Commission Regulation (EC) No 1234/96 of 28 June 1996 amending Regulations (EEC) No 388/92 and (EEC) No 1727/92 laying down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and to the Azores and Madeira respectively and establishing the relevant forecast supply balances , and establishing a forecast balance for the supply to the Canary Islands of cereal products and glucose (3); whereas, to meet the needs of the latter region , amendments must be made to that forecast supply balance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1234/96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1997. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 173, 27. 6 . 1992, p. 13 . 2 OJ No L 320 , 11 . 12 . 1996, p. 1 . (') OJ No L 161 , 29 . 6 . 1996, p. 101 . No L 162/ 16 fENl Official Journal of the European Communities 19 . 6 . 97 ANNEX 'ANNEX III CANARY ISLANDS: SUPPLY BALANCE FOR CEREAL PRODUCTS AND GLUCOSE FOR THE 1996/97 MARKETING YEAR (in tonnes) CN code Product Quantity 1001 90 (') Common wheat 155 000 1001 10 (') Durum wheat 0 1003 0 Barley 30 000 1 004 (') Oats 2 000 1005 (') Maize 180 000 1103 11 50 Durum wheat meal 3 800 1103 13 Maize meal 3 000 1103 19 Meal of other cereals 0 1103 21 to 1103 29 Pellets 0 1107 Malt 16 000 ex 1702 (2) Glucose 1 800 (') The quantities fixed may be exceeded by up to a maximum of 25 % provided that the combined quantity for the products concerned is not exceeded . ( 2) Except products falling within CN codes 1702 30 10, 1702 40 10, 170260 10 and 1702 90 30 .'